DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 1-5, filed on February 17, 2021, with respect to the rejections of claims 1-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshimura et al (US Publication No. 2013/0308159) and Yuzawa (US Publication No. 2014/0146334) and Hirano (US Publication No. 2010/0079821).
	Applicant remarks that Yoshimura fails to disclose a side support for supporting the terminal 5 to make the second button of the terminal 5 face sideward. Ito fails to  
	Yoshimura fails to teach a side support for supporting the terminal 5 as mention above. Yuzawa discloses an image forming apparatus having first operation panel with first buttons placed in the upper surface of the sub-housing and a second operation panel with second buttons “directly physically and electrically connected to the processor and generates the first signal to start an image acquiring operation of the image processing device, after the control component is enabled, upon being pressed by a user.  Since Yoshimura also teach a second remote operation panel (50, Fig.1) which can be placed on the side portion of the body wherein both the operational panel 6 and 50 can control the operation of the image forming apparatus for controlling the image forming apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation panel 50 to be placed on the side of the apparatus as taught in Yuzawa since both of them teach the same endeavor with the same purpose for controlling the operation of the apparatus locally or remotely.
	Applicant remarks that Yoshimura, Ito and Tsujimoto fail to teach “senses whether a medium to cover the sub-housing and the first button to facilitate the user in operating the peripheral without being affected by the medium covering the first button.   Hirano (US Publication No. 2010/0079821) discloses an image processing device capable of detecting the presence of a book for scanning in different position that 
	Therefore, the rejection of the claims is changed according to the amendment of the claims 1, 2, 11, 12 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5-6, 9-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (US Publication No. 2013/0308159) in view of Yuzawa (US Publication No. 2014/0146334).
Concerning claims 1 and 6, Yoshimura discloses a peripheral (1, Figs. 1-3), comprising:
a body (10, Fig.1), comprising:
a sub-housing (lower part of the image forming apparatus 1, Fig.1 and Fig.2) comprising a control component (6, Fig.2), which comprises a first button (any button in Fig.7) and is placed on an upper surface of the sub-housing; and a second button (any button in Fig.8), wherein the second button and the first button are disposed on different adjacent surfaces of the body (when the external apparatus 50 is put adjacent surface of the apparatus);
an image processing device (10, Figs.1 and 2) disposed above or in the body; and a processor (9, Fig.2) controlling a first signal generated by the first button to be the same as a first signal generated by the second button; wherein the sub-housing is disposed on one side edge or one side portion of the body, wherein the second button mainly faces sideward when the first button mainly faces upwards (since the external apparatus 50 can move in any direction and side, it can have the second button faces sideward.

Concerning claims 5, 9-10, and 16-20, Yoshimura et al in view of Yuzawa further teaches the peripheral according to claim 1:
- the second button is disposed on one side surface of the body adjacent to the sub-housing, and the second button is disposed at a level higher than a level of the first button (when the external apparatus 5 is placed higher than the operation unit 6), (claims 5-6);
- the first button and the second button generate a scan instruction or a copy instruction (paragraphs 34-47, 52-54, 63-65, 72-79), (claim 9);
- the first signal representative of a scan instruction or a copy instruction (paragraphs 34-47, 52-54, 63-65, 72-79), (claim 10);
- the different adjacent surfaces of the body are directly connected to each other to form an edge (the edge between the upper front surface where the operation panel (6) is placed and the upper side surface on the right side, Fig.1), (claim 16);
- the different adjacent surfaces of the body are directly connected to each other to form a corner (the corner between the upper front surface where the operation panel (6) is placed and the upper side surface on the right side, Fig.1), (claim 17);
- there is one and only one button, which is disposed on one of the different adjacent surfaces of the body to control an operation of the image processing device, and is the second button (when the first button in the operational panel 6 and the second button in the external device 50 represent a same key or having a same signal 
- the processor controls the first signal generated by the first button to be the same as the first signal generated by the second button after the peripheral is powered on and before the peripheral is powered off (when both the first button and the second button perform the same task or operation since the peripheral can be controller locally or remotely), (Figs.7-8; Abstract; paragraphs 52, 54, 63-64, 72-79), (claim 19);
- the first signal generated by the second button start the image acquiring operation of the image processing device after the peripheral is powered on and before the peripheral is powered off (in case the second button can generate the same first signal as the first button for performing a same operation), (Figs.7-8; Abstract; paragraphs 52, 54, 63-64, 72-79), (claim 20).
Claims 11-14 are method claims of apparatus claims 1-4.  Claims 11-14 are rejected for the same rationales set forth for claims 1-4 above.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al as applied to claim 1 above, and further in view of Hirano (US Publication No. 2010/00).
	Concerning claims 2-4, Yoshimura in view of Yuzawa discloses a reading unit 2 “configured to optically read (i.e. scan) an original document that is placed at a predetermined position on the MFP 10 and generate image data for this document.” (paragraph 36). 

	In addition, Tsujimoto discloses an MFP apparatus 10 (Fig.1) with 2 different operation unit, one local (50) and one remote (U) and can disable/enable the MFP apparatus depending on the input received from either the local operation unit 50 or a second remote unit U (Abstract; paragraphs 23-25, 39-60).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the MFP 10 is Yoshimura capable of detecting the presence of a medium . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 a. Kriegsman et al (US Patent No. 5,534,865) discloses a wireless remote control transmitter for locally and remotely controlling the operation with a plurality of keys on the upper front surface and keys on the side surface that can perform the same function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



March 26, 2021